Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/19/2022. Claims 21-40 are pending.

The application filed on 09/09/2019. Claimed foreign priority to JAPAN 2019-050178 filed on 03/18/2019. The certified copy of priority has been filed on 10/03/2019.

Response to Arguments

Applicant’s arguments in the 09/09/2019 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 5-6 argues “determining an average compression level for a set of macroblocks in an image frame”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because John teaches (Column 1, line 20-23, line 60-63, line 67; Column 2, line 1-2; scene changes can be based on histogram analysis or motion vector of the macroblocks of the image, greater number of bits are allocated to the set of the macroblocks of the frame which is more than the average compression level of the set of the macroblocks by histogram or motion vector analysis during scene change).
Therefore, the rejection is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 31, and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application APP 16/564,818. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Co-pending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 21 is used as an example to analyze the common subject matter:
Co-pending Application 16/564,818
Instant Application:-16/564,406
1. An electronic apparatus capable of determining a distance to an object based on at least first reflected light provided by a reflection of first pulsed light on the object and second reflected light provided by a reflection of a second pulsed light on the object, comprising: an input terminal configured to receive an electrical signal of intensity of reception light; processing circuitry configured to: specify, based on the electrical signal, a first duration from when the first pulsed light is emitted until when the first reflected light is received within a first measurement range; and determine, based on the first duration, a second measurement range of the second reflected light, specify, based on the electrical signal, a second duration from when the second pulsed light is emitted until when the second reflected light is received within the second measurement range, and determine the distance from the electronic apparatus to the object according to the second duration.
21. An electronic apparatus to determine a distance, comprising: a light source that emits pulsed lights; a plurality of measurers configured to output signals indicating reception lights; processing circuitry configured to: calculate a distribution of reception times of the reception lights based on the reception times of the reception lights based on the signals; determine a duration that receives lights including reflected lights based on the distribution of the reception times; determine, based on a first time included in the duration, a second time that receives the lights including the reflected lights reflected by an object after the pulsed lights are emitted; and calculate the distance from the electronic apparatus based on the second time, wherein the first time is an earliest time and a latest time of times included in the duration, and the second time is a time based on the earliest time and the latest time.


As demonstrated, the claim of Co-pending Application 16/564,818 anticipate the features of the claim of instant application 16/564,406. Similar rejection can be applied for co-pending application 16/564,840  
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	

Examiner’s Note

Claims 21-30 refer to "An electronic apparatus”, and, Claims 31-40 refer to "A method of determining a distance to an object”. Claims 31-40 are similarly rejected in light of rejection of claims 21-30, any obvious combination of the rejection of claims 21-30, or the differences are obvious to the ordinary skill in the art.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 20200191958 A1), hereinafter Ikuta, in view of Dutton et al. (US 20150041625), hereinafter Dutton, further in view of Nakase et al. (JPH 10253760 A), hereinafter Nakase. Machine level English translation has been submitted in IDS.
	
	Regarding claim 21, Ikuta discloses an electronic apparatus to determine a distance, comprising (Abstract): a light source that emits lights; a plurality of measurers configured to output signals indicating reception lights (Fig. 1, element 10); processing circuitry configured to: calculate a distribution of reception times of the reception lights based on the reception times of the reception lights based on the signals ([0039], Fig. 4, distribution of light); determine that receives lights including reflected lights based on the distribution of the reception times ([0052]); determine, based on a first time included in the duration, a second time that receives the lights including the reflected lights reflected by an object after the lights are emitted; and calculate the distance from the electronic apparatus based on the second time, wherein the first time is an earliest time and a latest time of times included in the duration, and the second time is a time based on the earliest time and the latest time (Fig. 5, element S90).  
	Ikuta discloses all the elements of claim 1 but Ikuta does not appear to explicitly disclose in the cited section a reflection of pulsed light on the object.
	However, Dutton from the same or similar endeavor teaches a reflection of pulsed light on the object (fig. 1, [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta to incorporate the teachings of Dutton to improve signaling events (Dutton, [0005]-[0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Ikuta in view of Dutton discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section determine a duration.
	However, Nakase from the same or similar endeavor teaches determine a duration ([0014], period).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta in view of Dutton to incorporate the teachings of Nakase to measure distance with high accuracy (Nakase, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 22, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 21, wherein the processing circuitry calculates the distribution of the reception times based on the number of the reception times included in a first duration of the reception times (Ikuta, [0052], Fig. 4, Dutton, [0081]-[0084]).  

	Regarding claim 23, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 21, wherein the processing circuitry determines the duration in which the number of the reception times is the largest of a plurality of durations included in the distribution as the duration that receives the reflected lights (Ikuta, [0052], Fig. 5, Dutton, [0081]-[0084], Bin).  

	Regarding claim 24, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 21, wherein a length of the duration that receives the reflected light is equal to or more than a pulse width of the pulsed light (Ikuta, [0052], Fig. 6, round-trip, Dutton, [0081]-[0084], Fig. 2).  

	Regarding claim 25, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 21, wherein the second time is an average time of the earliest time and the latest time (Ikuta, [0052], Fig. 6, round-trip, Dutton, [0081]-[0084], Fig. 2).  

	Regarding claim 26, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 21, further comprising: a reflector that partially reflects the pulsed lights; and a detector that detects the pulsed lights reflected by the reflector and notifies the plurality of measurers of detecting the pulsed lights, wherein the plurality of measurers measure the reception times based on notification by the detector (Ikuta, [0073], [0086], Dutton, Fig. 16, Nakase, [003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

	Regarding claim 27, Jahid discloses (New) The electronic apparatus according to claim 21, wherein the processing circuitry creates a layout including information indicating a coordinate of the object based on at least one of the second time and the distance (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0085]-[0092], Nakase, [003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta in view of Dutton further in view of Nakase further in view of Giordano et al. (US 20070138284 A1), hereinafter Giordano. 

	Regarding claim 28, Ikuta in view of Dutton further in view of Nakase discloses all the elements of claim 27 but they do not appear to explicitly disclose in the cited section the electronic apparatus according to claim 28, further comprising: a power controller configured to determine a command for a power unit of a mobile object based on the layout.  
	However, Giordano from the same or similar endeavor teaches a power controller configured to determine a command for a power unit of a mobile object based on the layout ([0427]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta in view of Dutton further in view of Nakase to incorporate the teachings of Giordano for optimal operation for imaging (Giordano, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 29, Ikuta in view of Dutton further in view of Nakase further in view of Giordano discloses the electronic apparatus according to claim 21, further comprising: an output unit configured to output at least one of information indicating the distance between the electronic apparatus and the object, and information indicating the second time (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038], Giordano, [0390], photodiode, [0010]-[0011], Fig. 12A, FOBA and FOBB).  

	Regarding claim 30, Ikuta in view of Dutton further in view of Nakase further in view of Giordano discloses the electronic apparatus according to claim 21, further comprising: a storage that retains at least one of information indicating the first time, information indicating the second time, and information indicating the distance between the electronic apparatus and the object (Ikuta, [0073], [0086],  Fig. 6-10, Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038], Giordano, [0390], photodiode, [0010]-[0011], Fig. 12A, FOBA and FOBB).

Regarding claim 31-40, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487